Citation Nr: 0217660	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  99-17 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1971 and from August 1971 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The Board remanded this matter to the 
RO in November 2001 for additional development.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.

The Board notes that its remand of November 2001 referred 
the issues of entitlement to service connection for 
headaches and entitlement to education benefits to the RO.  
As these issues have not been adjudicated, the Board again 
refers these issues to the RO for the appropriate 
development and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's lumbosacral strain is manifested by marked 
limitation of forward bending and painful movement; the 
disability is not productive of neurological or degenerative 
disc symptomatology.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5295 (2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.159).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the discussions in the May 1997 rating decision, 
the January 1998 Statement of the Case, and the May 1998 and 
February 2002 Supplemental Statements of the Case. 

In the rating decision, the veteran was informed of the 
basis for the denial of his claim and of the type of 
evidence that he needed to submit to substantiate that 
claim.  In the Statement of the Case and Supplemental 
Statements of the Case, the RO notified the veteran of all 
regulations pertinent to his claim, informed him of the 
reasons for the denial, and provided him with additional 
opportunity to present evidence and argument in support of 
his claim.  

In addition, the veteran was informed of the specific 
provisions of the VCAA in a letter dated February 2002.  
This letter related the duties of the RO, including which 
evidence would be obtained by the RO, as well as the 
responsibilities of the veteran.  Therefore, the Board finds 
that the rating decision, Statement of the Case, 
Supplemental Statements of the Case, and related letters 
provided to the veteran satisfy the notice requirements of 
38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
obtained VA and private treatment records and afforded the 
veteran VA examinations.  The veteran also appeared at a 
personal hearing before the Board.  In November 2001, the 
Board remanded the case for additional development that was 
accomplished by the RO.  Therefore, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA.

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on the average 
impairment of earning capacity in civilian occupations.  See 
38 U.S.C.A. § 1155 (West 1991).  Separate Diagnostic Codes 
identify various disabilities.  Where entitlement to 
compensation has already been established, and an increase 
in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

The evaluation of the same disability under various 
diagnoses is to be avoided.  Disabilities from injuries to 
the muscles, nerves, and joints of an extremity may overlap 
to a great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  Both the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  See 38 C.F.R. 
§ 4.14.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due 
to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is also as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity, or the like.  See 38 
C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movement in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  With any form of arthritis, it is the intention of 
the rating schedule to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to 
at least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59.

The record shows that the RO granted service connection for 
low back pain in a January 1991 rating decision and assigned 
a noncompensable (0 percent) evaluation effective from 
September 1990.  A subsequent rating decision 
recharacterized the disability as lumbosacral strain and 
increased the assigned rating to 10 percent effective from 
September 1990.  In a March 1996 rating decision, the RO 
increased the assigned rating to 40 percent effective from 
February 1996.  

In March 1997, the veteran requested an increase of his 
assigned disability evaluation.  In the May 1997 rating 
decision, the RO denied an evaluation in excess of 40 
percent and the present appeal ensued.  During the course of 
this appeal, the 40 percent rating has been confirmed and 
continued by the RO.

At the time of his claim, the veteran contended that he had 
severe muscle spasms several times per week, very limited 
forward flexion, and arthritis of the lumbar spine.  At an 
April 1997 VA examination, the veteran reported worsening of 
his low back pain, and pain that traveled down his legs.  He 
wore a back brace.  

The examiner observed no postural deformities, and the 
musculature of the back was normal.  Forward flexion was 
limited to the veteran's fingertips reaching his midthigh.  
Backward extension was measured to 30 degrees, left lateral 
flexion to 10 degrees, right lateral flexion to 20 degrees, 
and right and left rotation to 20 degrees.  The examiner 
noted objective evidence of pain with any motion of the 
back.  Neurological findings were negative, including 5+/5+ 
strength, intact deep tendon reflexes, and negative straight 
leg raising.  The radiology reports were within normal 
limits.  The veteran was diagnosed with low back strain with 
associated decrease in range of motion, and no evidence of 
degenerative arthritis of the lumbosacral or thoracic spine.

In statements submitted to the RO in July and September 
1997, the veteran said that his back pain had worsened and 
that he wore a back support and used Motrin.  He also 
claimed that VA orthopedic specialists had told him that he 
had arthritis.  A VA clothing allowance examination 
performed in June 1997 confirmed that the veteran wore a 
lumbosacral corset.  A June 1997 VA clinical record shows 
that the veteran presented for a back brace evaluation.  He 
was assessed with backache.  the back brace was to be 
replaced.  VA clinical records from July 1997 through July 
2001 do not show any treatment related to the low back.  

At his hearing before the Board in March 2001, the veteran 
testified that he had received no treatment for his low back 
disability since 1997.  He currently wore a back brace, used 
a TENS unit and took Motrin to relieve the pain.  The 
veteran stated that increased use of the back caused 
decreased range of motion.  He could drive 3 hours before 
stopping; his back pain had not required bedrest.  The 
veteran described pain that periodically traveled down the 
back of his right leg and caused the two middle toes of the 
right foot to become numb.  He said that he had to change 
careers due to his back disability. 

At a January 2002 VA examination, the veteran reported that 
he wore a brace full time and that he used Ibuprofen 3 times 
per day.  He no longer used the TENS unit because it burned 
his skin.  He had had no medical evaluation or treatment of 
the back since 1996.  The veteran reported that he left his 
job as a telecommunications consultant in 2000 because he 
could not pull cables due to his back.  He had left his most 
recent job for nonmedical reasons.  The veteran complained 
of constant low back pain, aggravated by bending, lifting, 
sitting more than 45 minutes, and walking more than one 
mile.  The pain occasionally radiated to the right calf and 
caused numbness over the plantar aspect of the right foot.  
The veteran denied bladder or bowel incontinence.  

Upon examination, the veteran appeared well developed and 
walked and moved without apparent difficulty or pain.  
Examination of the low back identified no list, scoliosis, 
spasm, or tenderness.  The pelvis was level.  Neurological 
examination found normal heel and toe gait, 2+ deep tendon 
reflexes, and negative straight leg raising.  The veteran 
complained of pain with attempted flexion beyond 15 degrees 
or extension beyond a neutral position.  He could perform 
flexion to 30 degrees, but stated that he could go no 
further due to pain.  He had bilateral lateral bending to 30 
degrees.  The x-ray reports were within normal limits.

The veteran was diagnosed with degenerative disc disease of 
the lumbar spine.  The examiner commented that the veteran 
had multiple subjective complaints which were not 
substantiated by x-ray or physical findings.  The examiner 
noted that the veteran had limited flexion during 
examination, but that he was able to sit in a fairly low 
chair for 15 to 20 minutes with his lumbosacral spine flexed 
approximately 90 degrees.  The veteran also was able to 
reach over and pick up his brace from a standing position 
with no apparent difficulty.  The examiner found no 
significant change in the veteran's condition since his last 
evaluation.

In February 2002, the veteran submitted a letter in which he 
stated that he disagreed with the findings of the VA 
examination and believed it to be inadequate.  He stated 
that he had severe pain after sitting 45 minutes or standing 
30 minutes.  He had been told not to sit or stand for more 
than 4 hours continuously. 

The veteran's lumbosacral strain has been assigned a 40 
percent schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  The 40 percent evaluation is 
the highest schedular rating available under Diagnostic Code 
5295.  Under appropriate circumstances, lumbar strain may 
also be evaluated under Diagnostic Code 5293 for 
intervertebral disc syndrome or Diagnostic Code 5292 for 
limitation of motion of the lumbar spine.  As to Diagnostic 
Code 5292, it would afford the veteran no higher rating 
because 40 percent is also the maximum schedular evaluation 
under this code.  

As to Diagnostic Code 5293, the Board observes that the 
rating criteria have changed during the pendency of this 
appeal.  Under the former criteria, a 60 percent rating was 
assigned for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  Under the 
revised criteria, a 60 percent evaluation requires 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  The revised criteria 
also provide for the possibility of separate neurological 
and orthopedic ratings.  See 67 Fed. Reg. 163 (August 22, 
2002).  

The Board finds, however, that these criteria are not for 
application in this case because the veteran has not been 
found to have intervertebral disc syndrome and the record is 
devoid of any evidence of neurological symptomatology.  The 
Board recognizes that the most recent VA examiner diagnosed 
the veteran with degenerative disc disease, but the 
radiology reports and the neurological evaluations of both 
VA examinations have been normal. 

Accordingly, the Board can identify no basis under which to 
grant an increased evaluation for the veteran's lumbosacral 
strain.  The most recent VA examiner opined that the 
veteran's low back disability had not changed significantly 
since his last evaluation.  Furthermore, the record does not 
offer any treatment records that might provide a more 
comprehensive picture of the veteran's disability.  

Taking all the evidence into consideration, the veteran is 
not shown to have such additional functional impairment due 
to pain, supported by adequate pathology, as to warrant 
consideration of assignment of an increased evaluation under 
the criteria of 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this regard, the record 
contains no findings of weakness, fatigability, 
incoordination, or significant functional limitation.  The 
VA examiner reported that many of the veteran's subjective 
complaints were not supported by objective medical findings. 

In exceptional cases where schedular evaluations are found 
to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2002).  There has been no showing in the present case that 
the veteran's lumbosacral strain has caused marked 
interference with his employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  The veteran 
has stated that his low back disability has affected his 
career choice, there is no showing that it interferes with 
his employment beyond that contemplated by the rating 
schedule.  There is no evidence of repeated 
hospitalizations.  Accordingly, further development in 
keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995). 


ORDER

An evaluation in excess of 40 percent for lumbosacral strain 
is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

